Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 6, 8-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chauvin et al. (U.S. 2015/0343695).
Regarding claim 1, Chauvin discloses a blowing station comprising:
an armature (Figs. 7-9, item 703 (a pair of neck plates ([0098], line 6))) configured to support a preform (as shown in Fig. 7);
a blow nozzle (Fig. 1, item 111 (a head)) configured to sealingly engage an opening (Fig. 1, item 106 (a mouth)) of the preform and deliver a liquid (Fig. 1, item 113 (a pre-determined volume of incompressible fluid)) (through the blow nozzle) to an interior of the preform to cause expansion thereof; and
a platen (Fig. 1, item 121 (a restrictive device) or Fig. 3 or 4, item 403 (400) (a base plate ([0085], lines 1-2))) disposed in axial alignment with the blow nozzle (as shown in Figs. 3-4), the platen defining a bottom surface of a resultant container (Fig. 2, item 200) formed by the expansion of the preform.
Regarding claim 2, Chauvin discloses the liquid remains within the resultant container following the expansion of the preform as an end product ([0024], lines 1-5 from bottom).   
Regarding claim 6, Chauvin discloses that the blow nozzle defines an opening (Fig. 1, item 112) for slidably accepting a stretch rod (Fig. 1, item 117) used to initiate mechanical stretching of the preform prior to the delivering of the liquid into the interior of the preform (as shown in Fig. 1) ([0069], [0070]).
Regarding claims 8-9, 17-18, Chauvin discloses that, as illustrated in Figs. 4-6, the preform expands freely prior to contacting the platen and a closed end of the preform first contacts the platen during the expansion of the preform (related to claim 9) (as shown in Figs 2-3). As shown in Figs. 4-5, the platen does not cooperate with a secondary structure to form a mold cavity and the platen is the only structure encountered by a freely disposed portion of the preform during the expansion thereof (related to claims 17-18). 
Regarding claim 10, Chauvin discloses that, as illustrated in Figs. 1-6, the portion of the platen (Fig. 2, item 200) contacting the closed end of the preform includes at least one of a flat shape (as shown in Fig. 2).
Regarding claims 11-13, Chauvin discloses that, as illustrated in Figs. 1-6, the portion of the platen (Fig. 4, item 400) contacting the closed end of the preform (Fig. 4, item 300) (it is noticed that the surface of the platen contacting the preform is arranged perpendicular to the axial direction of the blow nozzle) includes at least one of a flat shape (Fig. 2), a convex shape (related to claim 12), a concave shape, or a shape including a plurality of indentations for forming feet (related to claim 13) in the bottom of the resultant container ([0087], [0096] (the feet 601)).
Regarding claims 15-16, Chauvin discloses that, as illustrated in Figs. 4-6, a surface of the platen contacting the preform is symmetric about at least one plane passing through a central axis (Fig. 4, item 402) of the blow nozzle and the surface of the platen contacting the preform is axially symmetric about the central axis of the blow nozzle.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin et al. (U.S. 2015/0343695) as applied to claim 1 above, further in view of Andison et al. (US 2009/0218733).
Regarding claim 3-5, Chauvin does not explicitly disclose including accumulating the liquid (the pre-determined volume of incompressible fluid) into a chamber and is delivered the liquid from the chamber to the blow nozzle. In the same field of endeavor, liquid blow molding, Andison discloses that, as illustrated in Figs. 3-5, the diverging of the liquid through the blow nozzle and into the interior of the preform includes accumulating the liquid into a chamber and delivering the liquid from the chamber to the blow nozzle. 
The accumulating of the liquid into the chamber (Fig. 4, item 20 (a pressure source ([0019], line 3))) includes a piston (Fig. 4, item 40 (a mechanical piston-like device ([0020], lines 3-4))) slidably disposed within the chamber moving in a first direction (a direction shown by the upward hollow arrow in Fig. 3) to draw the liquid into the chamber and wherein the delivering of the liquid from the chamber to the blow nozzle includes the piston moving in a second direction (a direction shown by the downward hollow arrow in Fig. 5) to expel the liquid from the chamber (related to claim 4).
The chamber includes a first valve (Fig. 4, item 46) at an inlet thereof and a second valve (Fig. 4, item 48) at an outlet thereof (related to claim 5).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauvin to incorporate the teachings of Andison to provide accumulating the liquid (the pre-determined volume of incompressible fluid) into a chamber and is delivered the liquid from the chamber to the blow nozzle. Doing so would be possible to simultaneously form and fill the container, as recognized by Andison ([0007]).
Regarding claim 7, Chauvin does not explicitly disclose to provide an opening in the stretch rod for expelling air from the interior of the preform during the delivering of the liquid into the interior of the preform. Andison discloses that, as illustrated in Fig. 5, the piston-like device 40 may then begin to drive downward to initiate the rapid transfer of the liquid commodity L from the filling cylinder to the preform 12. …. Residual air may be vented through a passage 70 defined in the stretch rod 26 ([0026], lines 1-12). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauvin to incorporate the teachings of Andison to provide an opening in the stretch rod for expelling air from the interior of the preform during the delivering of the liquid into the interior of the preform. Doing so would be possible to obtain the container with a desired fill level of the liquid commodity L, as recognized by Andison ([0026]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chauvin et al. (U.S. 2015/0343695) as applied to claim 1 above, further in view of Ajmera (US 4891178).
Regarding claim 14, Chauvin does not disclose to heat the platen. In the same field of endeavor, free standing containers, Ajmera discloses that the platen is one of heated (col. 7, lines 32-47).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauvin to incorporate the teachings of Ajmera to provide that the platen is one of heated. Doing so would be possible to guarantee the base of the free standing container will not be deformed, as recognized by Ajmera (col. 7, lines 32-47).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741